                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,                 :     Case No. 3:18-cr-79
                                          :
            Plaintiff,                    :     Judge Thomas M. Rose
                                          :
v.                                        :
                                          :
MICHAEL D. BUSCH (1),                     :
BUSCH’S COUNTRY CORNER, INC. (3),         :
AMANDA JO BUSCH (4),                      :
                                          :
            Defendants.                   :
______________________________________________________________________________

        ENTRY AND ORDER REGARDING JOINT REPRESENTATION OF
                          REMAINING DEFENDANTS
______________________________________________________________________________

       The remaining defendants in this matter are Michael D. Busch (“Michael”), his wife

Amanda Jo Busch (“Amanda”), and Busch’s Country Corner, Inc. (a closely held company jointly

owned by Michael and Amanda). Earlier this year, this Court inquired about the propriety of Mr.

Benjamin G. Dusing (“Mr. Dusing”) jointly representing all of the remaining defendants. The

parties subsequently submitted briefing on the issue (Doc. Nos. 51, 52, 54), and this Court held a

hearing to discuss the issue on the record on April 17, 2019.

       The original indictment from June 12, 2018 made charges against Michael and the

company (but not Amanda). Both Michael and the company have been represented by Mr.

Dusing since June 19, 2018. Although Amanda was not named as a defendant until the Second

Superseding Indictment on February 28, 2019, she has been intimately involved in this case from

its beginning as a co-owner of the defendant company. This Court’s understanding is that the

parties have already engaged in discovery and that they are ready to proceed to trial, which is only

a few weeks away. Mr. Dusing has repeatedly stated that the defendants assert a common defense,
and he has indicated that the defendants’ interests are aligned.

       At the April 17 hearing, both Michael and Amanda indicated that (a) they understood that

Mr. Dusing could be presented with conflicts of interest if he were to represent all three of the

remaining defendants, (b) Mr. Dusing had explained to them the risks and potential consequences

of such simultaneous representation, and (c) they wished to proceed with Mr. Dusing representing

all of them. Michael, Amanda, and their company executed a written waiver of conflict of

interest. (Doc. 51-1.) They are aware of the potential for conflict and its dangers, the potential

ramifications of their waiver, their right to make such a waiver, and their right to assistance of

counsel.

       Based on the above, the briefing, and representations made at the April 17, 2019 hearing,

this Court will allow Mr. Dusing to represent all of the remaining defendants. At this point in

time, there does not appear to be any actual conflict of interest, and both Mr. Dusing and counsel

for the government confirmed this at the April 17 hearing. Additionally, this Court does not

believe that a conflict of interest is likely to arise. However, if at any point in time an actual

conflict or serious potential for conflict arises, then Mr. Dusing shall advise the Court. This case

remains set for trial on June 10, 2019 at 9:00 a.m.

       DONE and ORDERED in Dayton, Ohio, this Thursday, April 18, 2019.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 2
